Citation Nr: 1216550	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability evaluation greater than 30 percent for a total right knee replacement, from March 1, 2008.

2.  Entitlement to a disability evaluation greater than 10 percent for arthritis of the right knee, prior to March 1, 2012.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In September 2009, the Veteran testified in Albany, New York, at a video conference hearing before the undersigned who was sitting at the New York RO.  


FINDINGS OF FACT

1.  From March 1, 2008, the service-connected right knee disability is manifested by subjective and objective evidence of chronic severe pain and/or weakness.

2.  From March 1, 2008, to March 1, 2012, the Veteran does not have right knee arthritis.

3.  Prior to January 30, 2007, the Veteran's right knee arthritis is manifested by functional loss more nearly approximating the next-higher rating.

4.  Prior to January 30, 2007, the Veteran's right knee instability is rated at the maximum schedular evaluation.



CONCLUSIONS OF LAW

1.  From March 1, 2008, the schedular criteria for a 60 percent disability rating for the service-connected right knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5055 (2011).

2.  From March 1, 2008, to March 1, 2012, the schedular criteria for a disability rating in excess of a 10 percent disability rating for the service-connected right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5010 (2011).

3.  Prior to January 30, 2007, the schedular criteria for a 20 percent disability rating for the service-connected right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5003, 5010, 5261, 5262 (2011).

4.  Prior to January 30, 2007, the schedular criteria for a disability rating in excess of a 30 percent disability rating for the service-connected right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For "applications for benefits pending before VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 73 Fed. Reg. 23,353, 23,354 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A May 2006 VCAA letter sent to the Veteran provided him with compliant notice.  This notice also complied with the timing-requirement as it was provided to the Veteran prior to the initial denial of his claim in August 2006.

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished regarding the issues decided herein, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained available VA outpatient treatment records and private treatment records.  The Veteran also submitted statements in support of the issues on appeal.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of post-service private and VA treatment and examination.  A statement from the Veteran's employer has also been associated with the record.  The claims file also contains the Veteran's statements in support of his claim, to include his testimony at the September 2009 Board hearing.  The Court has held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the September 2009 hearing the undersigned set forth the issues to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claims.  Since the September 2009 hearing, the appeal was remanded by the Board in April 2010 for further development, such as obtaining VA records and a new VA examination.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In the April 2010 Remand, the Board directed that the Veteran's records from physical therapy and/or any other treatment at the Albany VA Medical Center were to be obtained.  The record reflects that such records have been associated with the claims file.  Additionally, the Veteran was to be afforded a VA examination to determine the extent and severity of his total right knee replacement and arthritis of the right knee.  On remand, the Veteran was afforded such an examination in May 2010.  Several addendums to this examination report are also of record.  A review of this examination report and subsequent addendums reveals that a medical history was taken, the Veteran was physically examined, and the examiner commented on the Veteran's functional limitations and the impact of his right knee on his ability to work.  

Based on the foregoing, the Board finds that there has been substantial compliance with the relevant directives from the prior Board remand.  See Dyment v. West, 
13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Moreover, for the reasons described above, the Board finds the May 2010 examination report to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board will proceed to adjudicate this appeal.

Legal Criteria and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, claims for higher ratings require consideration of the entire time period involved and contemplate staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Historically, in a May 1971 rating decision, the Veteran was granted service connection for right knee arthrotomy at a noncompensable rating, effective July 16, 1970.  A September 1993 rating decision increased the rating for the Veteran's right knee to 10 percent, effective April 30, 1993.  Subsequently, an August 2000 rating decision increased the evaluation of the right knee to 30 percent under DC 5257 (instability), effective August 16, 1999.  This rating decision also granted a separate 10 percent rating for right knee arthritis, effective August 16, 1999.  After the Veteran underwent a total right knee replacement, a March 2007 rating decision granted him a temporary total rating utilizing DC 5055 from January 30, 2007, to February 29, 2008 (this timeframe will not be considered in the analysis that follows).  From March 1, 2008, this rating decision assigned a 30 percent evaluation for his right knee total replacement under DC 5055.  This 30 percent rating under DC 5055 replaced the prior 30 percent rating under DC 5257 for instability.  Finally, a December 2011 rating decision discontinued the separate 10 percent evaluation for arthritis because such is not present in the artificial knee.  It was noted that the separate 10 percent evaluation was inappropriately continued by the March 2007 rating decision.  The discontinuance became effective March 1, 2012 (60 days following notification) and it did not change either his combined evaluation or his monetary benefits.  Because of the discontinuance of the separate rating for arthritis effective March 1, 2012, the issue has been recharacterized as noted on the title page.  (The discontinuance of the separate 10 percent rating for arthritis of the right knee stemming from the December 2011 rating decision is not presently on appeal before the Board as a notice of disagreement has not been submitted with respect to that determination.)

I.  Evaluation of right total knee replacement - from March 1, 2008

Currently, the appellant's service-connected right knee disability is rated at 30 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5055 and 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5010 for arthritis (until March 1, 2012).  DC 5055 pertains to knee replacements with prosthesis.  The minimum rating under this DC is 30 percent for intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to DCs 5256, 5261, or 5262.  A higher, 60 percent, evaluation is available under DC 5055 in cases where the knee replacement results in chronic residuals consisting of severe painful motion or weakness in the affected extremity. 

Upon review of the record from March 1, 2008 (after the expiration of the temporary total rating in effect for 13 months), the Board finds that the right knee disability more nearly approximates the criteria for a 60 percent evaluation under DC 5055.  VA physical therapy records from May and June 2008 reflect that the Veteran was having increased pain and difficulty descending stairs.  The May 2010 VA Joints examination report reflects that the Veteran has reported that his pain and range of motion have progressively gotten worse since his January 2007 surgery.  The summary of joint symptoms reflects, among other things, pain, stiffness, weakness, and incoordination.  It was noted that the Veteran was able to stand for more than 1 hour, but less than 3 hours.  He reported being able to walk 1/4 mile.  Severe flare-ups were noted every 5 to 6 months lasting 1 to 2 days in duration.  He was noted to have tenderness, pain at rest, and guarded movement.  Under the summary of joint prosthesis, the report reflects no weakness.  Range of motion testing revealed flexion of the right knee to 50 degrees (this is where pain started).  The June 2011 addendum clarifies that extension was not possible beyond -18 degrees.  The November 2011 addendum states that there is objective evidence of pain with repetitive motion.  The examiner found the Veteran's service-connected right knee disability causes significant effects on his usual occupation with an impact on these activities, to include decreased mobility, problems lifting and carrying, difficulty reaching, weakness or fatigue, and pain.  This disability also causes severe effects on chores, recreation, and traveling, as well as prevents him from being able to shop, exercise, and engage in sports.  

In affording the Veteran the benefit-of-the-doubt, the Board finds that his right knee disability is characterized by chronic severe pain or weakness.  The Veteran's characterizations of pain are documented in the outpatient treatment records and are deemed competent and credible.  Moreover, right knee pain has been objectively observed and demonstrated upon examination.  The Board is persuaded by the evidence of record indicating that the total knee replacement did not alleviate symptoms, evidence indicating that the appellant is taking medication to alleviate pain, and evidence showing worsening of right knee pathology and symptomatology.  In short, the evidence demonstrates that the right knee disability more nearly approximates severe chronic residuals.  Accordingly, the next-higher 60 percent disability evaluation is warranted.  

The Board has also considered whether any other applicable DCs would afford the Veteran a rating in excess of 60 percent, but finds that there are no such codes for rating a knee disability that assign such a rating.  In addition, the Board notes that the documented range of motion findings do not warrant the assignment of separate ratings for limitation of flexion and extension of the knee, because doing so would not avail the Veteran of a combined rating in excess of 60 percent.  See 38 C.F.R. 
§ 4.25; VAOPGCPREC 9-04.

II.  Evaluation of right knee arthritis

A.  From March 1, 2008, to March 1, 2012

Although the Veteran has a 10 percent rating for arthritis of the right knee during the period of March 1, 2008, to March 1, 2012, he had a total right knee replacement in January 2007.  After this surgery, the record shows that there is no arthritis of the right knee.  As explained above, the Veteran's service-connected right knee disability is being increased to 60 percent under DC 5055.  Therefore, he is not entitled under the Rating Schedule to a rating in excess of 10 percent for right knee arthritis for the above time period.

B.  Prior to January 30, 2007

During the period on appeal prior to January 30, 2007, the Veteran's right knee disability was rated pursuant to DC 5257 for instability and DC 5010 for arthritis.  The 30 percent rating assigned for instability of the Veteran's right knee is the maximum available schedular evaluation.  As such, no further discussion is necessary as to whether a higher schedular evaluation for the right knee is warranted for instability.  

Turning to the rating assigned for right knee arthritis prior to January 30, 2007, under DC 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 (2011).  Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2011).

Regarding limitation of motion of the knee, DCs 5260 and 5261 concern limitation of leg flexion and extension, respectively.  Under DC 5260, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent is warranted when flexion of the leg is limited to 30 degrees.  Finally, a 30 percent rating is warranted when flexion is limited to 15 degrees.  DC 5261 provides a noncompensable rating when extension is limited to 5 degrees.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent evaluation is provided for leg extension limited to 15 degrees.  Additionally, under DC 5258 cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.

At this time, the Board acknowledges VAOPGCPREC 9-2004 (Sept. 17, 2004), where it was held that a claimant who has both limitation of flexion and limitation of extension of the same leg must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  As such, if the evidence of record reflects compensable loss of both flexion and extension of the right leg, the Veteran would be entitled to the combined evaluation under DCs 5260 and 5261, per the combined ratings table in 38 C.F.R. § 4.25.

Veterans may be entitled to an increased disability rating where objective evidence exists showing that pain on use of the service-connected joint, including during flare-ups, results in limitation of motion to a degree that would support a higher rating.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by visible behavior of the claimant. 38 C.F.R. § 4.40.  Section 4.45 requires that, when evaluating a joint disability, factors such as pain on movement, swelling, deformity, atrophy or disuse, instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing, "are related considerations."  38 C.F.R. 
§ 4.45(f).  In Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011), the Court further clarified the regulation and DeLuca and stated that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and is, therefore, alone not grounds for entitlement to a higher disability rating.

A January 2005 VA primary care record notes that the Veteran had full extension and 130 degrees of flexion.  A January 2005 VA orthopedics note reflects that his right knee locks and effusions occurs.  A March 2005 VA examination report indicates that the Veteran had full flexion (0-140 degrees) and full extension to 0 degrees.  It was noted that repetitive active flexion and extension was full, but mildly painful.  It was also noted that the Veteran had an antalgic gait that was demonstrated by grimacing, especially on ascending or descending stairs.  The Veteran underwent another VA Joints examination in June 2006.  He reported constant pain with locking of the right knee 3-4 times per week.  He took 800 milligrams of Motrin (up to 3 times per day) and used a knee brace daily.  Physical examination of the Veteran revealed significant varus deformity of the knee with severe osteophytes and palpable clicking over the medial joint line.  His knee extended to almost 0 degrees and he had flexion limited to 90 degrees.  

Based on the above evidence and when considering any additional functional loss due to factors such as pain, fatigability, and weakness, the Board finds that the Veteran's disability picture is not most nearly approximated by the next-higher 20 percent evaluation under DCs 5260 and/or 5261.  In this regard, the Veteran's flexion has been limited to no less than 90 degrees as recorded at the June 2006 VA examination.  His extension was found to be full (0 degrees) upon physical examinations conducted in January 2005, March 2005, and June 2006.  Because a compensable evaluation is not warranted under both DC 5260 and 5261, VAOPGCPREC 9-2004 does not operate here to enable separate ratings for limited flexion and extension.

The Board has also considered functional limitation and loss due to pain as required by 38 C.F.R. §§ 4.40, 4.45, Deluca, and Mitchell.  Here, the Board finds that the Veteran's disability picture for his right knee arthritis is more nearly approximated by a 20 percent evaluation prior to January 30, 2007, when factoring in painful motion, fatigability, and weakness.  Although the Veteran's right knee flexion has not been shown to be less than 90 degrees and he has had full extension, the treatment and examination reports show that he has used a brace.  It was noted upon VA examination in 2005 that his right knee exhibited lack of endurance as well as easy fatigability, both demonstrated by an inability to walk any distance on level ground and difficulty ascending and descending stairs.  The Veteran also related that he has had frequent flare-ups of increased pain.  The March 2005 VA examiner found that all aspects of the Veteran's life are affected by his right knee disability.  For example, it was noted that his activities at home are greatly affected, to include activities requiring lifting, bending, and stooping.  All sports are now out for the Veteran.  Additionally, his activities at work have been restricted.  He was told by his employer that he was not going to be considered for a promotion.  See also January 2007 letter from the Veteran's employer.  

In reaching the above conclusion, the benefit of the doubt rule has been applied where appropriate.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Scar

Additionally, it is noted that the veteran's right knee disability involves a scar. Therefore, the Board has considered whether the Veteran is entitled to a separate rating for a scar. 

Disabilities of the skin are addressed under 38 C.F.R. § 4.118.  Throughout the entirety of the appeal, evidence of a superficial and painful scar is required in order to achieve a rating under DC 7804.  Here the evidence does not establish that such criteria have been met.  Upon VA examination in March 2005, the examiner noted a well-healed surgical scar along the anterior medial aspect of the right knee.  The record does not reflect findings relative to a symptomatic surgical scar.  Moreover, the Veteran has not raised any complaints regarding the scar.  In view of the foregoing, the Board finds that a separate compensable evaluation for a right knee scar is not appropriate here.  Esteban v. Brown, 6 Vet. App. 259 (1994).

IV.  Extraschedular consideration

Finally, the Board notes that an extraschedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.

Here, the schedular evaluations assigned for the Veteran's various knee conditions are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right knee disability, both before and after his total knee replacement in January 2007.  Indeed, the evidence of record shows that the Veteran has chronic residuals with severe pain and weakness since the knee replacement, which falls squarely in the schedular 60 percent rating under DC 5055.  Additionally, prior to the knee replacement, the Veteran's signs and symptoms, to include instability, pain, and limitation of motion/function, are contemplated by the separate schedular ratings under DCs 5257 and 5010.

In short, there is nothing in the record to indicate that this service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

From March 1, 2008, an evaluation of 60 percent for a right knee disability, status post total knee replacement, is granted, subject to the applicable laws and regulation concerning the payment of monetary benefits.

From March 1, 2008, to March 1, 2012, an evaluation in excess of 10 percent for the service-connected right knee arthritis is denied.

Prior to January 30, 2007, an evaluation of 20 percent for right knee arthritis is granted, subject to the applicable laws and regulation concerning the payment of monetary benefits.

Prior to January 30, 2007, an evaluation in excess of 30 percent for right knee instability, is denied.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


